Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 1 of 16
Case 1:19-cv-01611-UNA Documenti Filed 08/29/19 Page 1 of 15 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

CHATHAM CAPITAL MANAGEMENT IV,
LLC, a Georgia limited liability company,

Plaintiff,

Vv.

MUSE PAINTBAR, LLC, a Delaware limited
liability company; MUSE TRIBECA, LLC, a
Delaware limited liability company; and MUSE
HOLDINGS, LLC, a Delaware limited liability
company

)
)
)
)
)
)
) Civil Action No.
)
)
)
)
)
)
)

Defendants.

 

COMPLAINT FOR BREACH OF CONTRACT AND
FOR APPOINTMENT OF A-RECEIVER

SUMMARY OF CASE

Muse Paintbar, LLC ("Muse") is 100% owned by Muse Holdings, LLC (“Holdings”) and
owns 100% of Muse Tribeca, LLC (“Tribeca”, and together with Holdings, each individually and
collectively, a “Guarantor”; the Guarantor and Muse, each individually and collectively, the
“Defendants” or “Company”). The Company’s business model combines painting instruction
with food service with approximately thirty-one locations operating in nine states: Connecticut,
Massachusetts, Maryland, Maine, New Hampshire, New York, Pennsylvania, Rhode Island, and
Virginia. The Company employs over 300 employees. Defendants are in default on approximately
$13.9 million of indebtedness due and owing to its primary lender Chatham Capital Management

IV, LLC («Chatham”)'. Chatham holds a first lien on substantially all of Defendant’s assets.

 

' Chatham serves as Agent, Administrative Agent and Collateral Agent (collectively, “Agent”) for the
secured party, via assignment, EAD, LLC, a Georgia LLC.

34153273 v3
Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 2 of 16
Case 1:19-cv-01611-UNA Document1 Filed 08/29/19 Page 2 of 15 PageiD #: 2

The Affidavit of Lin Wang (“Wang Affidavit”), being filed substantially contemporaneous
herewith, authenticates and attaches many of the documents referred to herein and is incorporated
herein by reference in its entirety as if fully set forth herein.

Chatham believes it has given the Defendants ample opportunity to manage their
operations but now seeks the appointment of a receiver to stave off further diminution of value.
On June 21, 2019, Chatham gave Muse notice of its significant non-compliance, including the
failure to make principal and interest payments on the Loans? and the failure to deliver audited
financial statements as required. Wang Affidavit, Ex. #18. Thereafter, on July 18, 2019, Chatham
notified Defendants of defaults. Wang Affidavit, Ex. #19. On July 29, 2019, Chatham gave notice
that, on account of the previous and ongoing events of default as identified in the prior letters,
Chatham declared Muse in default under the Loan Documents. Wang Affidavit, Ex. #20. Further,
on August 19, 2019, Chatham accelerated the Loans and, as such, all obligations are due and
payable in full. Wang Affidavit, Ex. #21. Lastly, on August 26, 2019, Chatham gave Defendants
notice that the Obligations shall bear interest at the Post-Default Rate from the date of the earliest
occurring Event of Default. Wang Affidavit, Ex. #25,

Chatham has determined the best path forward, for itself, the Defendants, and the
Defendants’ employees, is to seek the appointment of a receiver in order to allow the Company to
continue operating without shutting down. This relief permits the Defendants’ operations to
continue without any interruption and provides a pathway for necessary cash infusions into the
operations. Based upon non-payment of rent when due, the Company has received notices of

default and eviction notices from various landlords. The Company will not be able to meet

 

? Capitalized terms used but not defined herein shalt have the meaning ascribed to them in the Loan
Agreement.

34153273 v3 2
Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 3 of 16
Case 1:19-cv-01611-UNA Document1 Filed 08/29/19 Page 3 of 15 PagelD #: 3

September 1, 2019 rent obligations. Further, Defendants failed to notify Chatham of a pending
litigation that would have a Material Adverse Effect. Moreover, an audit report by the Defendants
own auditors, with a qualified opinion on going concern necessitated a restatement of the
Company’s financials, which reduced the Company’s reported actual EBITDA from $4.2 million
to $2.0 million. The current owners are unable and/or unwilling to make the necessary cash
infusions to adequately fund the Company as a going concern. As such, time is of the essence.
Given the current management and defaults, Chatham is currently unwilling to advance funds to
the Company, however Chatham would be willing to advance funds to a court-appointed receiver
managing the operations. During the pendency of the receivership, the Company’s finances can
be restructured and, once stabilized, the Company can continue to operate thereafter. Chatham
has consulted with Defendants regarding these concerns, and the Defendants agree with, and
consent to, the appointment of Katie S. Goodman and GGG Partners, LLC as receiver over
Defendants property, all or substantially all of which is Chatham’s Collateral, pursuant to the
terms set forth in the proposed order attached to the Motion for Appointment of Receiver filed
contemporaneously herewith.
INTRODUCTION
Plaintiff, Chatham, and for its complaint seeking the payment of contractual debt and for
the appointment of a receiver (this "Complaint") against Defendants.
As support for this Complaint, Chatham states as follows:
PARTIES, JURISDICTION, AND VENUE
1. Chatham is a Georgia limited liability company. Chatham’s sole member is

Chatham Credit Holdings, LLC, a Georgia limited liability company. Chatham Credit Holdings,

34153273 v3 3
Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 4 of 16
Case 1:19-cv-01611-UNA Document1 Filed 08/29/19 Page 4 of 15 PagelD #: 4

LLC’s sole member is Brian Reynolds, a Georgia citizen. Accordingly, for purposes of assessing
diversity of citizenship, Chatham is a citizen of Georgia.
2. Tribeca is a Delaware limited liability company. Tribeca is 100% owned by Muse.
3. Muse is a Delaware limited liability company. Muse is 100% owned by Holdings.
4. Holdings is a Delaware limited liability company. Plaintiff has conferred with
Defendants with regards to the citizenry of its membership interests. To the best of Plaintiff's
and undersigned knowledge, information, and belief, formed after an inquiry reasonable under
the circumstances, the evidentiary support indicates that Holdings membership consists of the
following:
a. Ray Weaver, a citizen of Massachusetts.
b. Stanley J. Finch, a citizen of New York.
c. Jordan Bettman, a citizen of New York.
d. Michael Bilger, a citizen of New York.
e. Lolaand Teddy’s Big Investment Limited Liability Company, a New Jersey limited
liability company whose members are Gary Bettman, a citizen of New Jersey, MJ
Bas, a citizen of New York, and Matthew Brush, a citizen of New York.
f. BF Partners, L.P. a Texas limited partnership with the following partners: Bruce
Bilger, a citizen of Texas, and Brent Bilger, a citizen of California.
g. Stanley F. Finch, a citizen of Texas.
h. Howell M. Finch Trust, whose trustee and beneficiary are both citizens of Texas.
i. Eliz Bas Marital Deduction Trust, whose trustee and beneficiary are both citizens
of New Jersey.

j. MJ Bas, a citizen of New York.

34153273 v3 4
Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 5 of 16
Case 1:19-cv-01611-UNA Document1 Filed 08/29/19 Page 5 of 15 PagelD #: 5

k. Orchard Road Investments, LLC, a New Jersey LLC whose member is Gary
Bettman, a citizen of New Jersey.

5, Plaintiff has conferred with Defendants with regards to the membership of
Defendants. To the best of Plaintiff’s and undersigned knowledge, information, and belief,
formed after an inquiry reasonable under the circumstances, the evidentiary support indicates that
the Defendants are citizens of Delaware, New York, New Jersey, Massachusetts, California and
Texas for purposes of 28 U.S.C. § 1332, but no other purposes. None of the Defendants are a
citizen of the same state as the Plaintiff.

6. This Court has original jurisdiction of this case pursuant to 28 U.S.C. § 1332(a)
because the amount in controversy is greater than $75,000, exclusive of interests and costs, and
complete diversity exists between Plaintiff, on the one hand, and Defendants, on the other.

7. Venue in this judicial district is proper pursuant to 28 U.S.C. § 1391(b)(2).

FACTUAL ALLEGATIONS
I. BUSINESS OPERATIONS

8. | The Company was founded in 2012 as a “paint bar” operator which is also referred
to in this industry as a “paint and sip”. The Company is among the largest paint bar operators in
the United States and a dominant player in the Northeast.

9. The Company seeks to locate its stores in premium locations known for
entertainment and dining that are adjacent to flagship brands with heavy retail traffic.

10. The Company offers, but is not limited to the following services:
Painting classes;
Painting parties;

Corporate events;
A selection of appetizers, dips and deserts as well as beers and wines

34153273 v3 5
Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 6 of 16
Case 1:19-cv-01611-UNA Document 1 Filed 08/29/19 Page 6 of 15 PagelD #: 6

11. At present, Company manages approximately thirty-one locations in the United
States with current plans to open three additional stores and close two existing locations.

12. Tribeca operates one store location at 329 Greenwich Street, New York, NY 10013.
Muse operates the remaining locations. Holdings holds the membership interest to Muse.

13. The Company’s chief executive office is listed as 379 West Broadway #301, New
York, NY 10012. Upon information and belief, the Company’s business is operated out of the
Tribeca location in New York, New York.

14. The Company has never had a permanent CFO or Controller. While multiple
individuals have attempted to service this functionality for the Company over the last two years,
there has been significant turnover. To wit, (i) an interim CFO only lasted several months in
2018, (ii) another individual, Rob Morrison, hired in November 2018, either left or was terminated
in July of 2019, (iii) the prior CEO, Stanley Finch, was terminated around June 2019, (iv) the
Board brought back a co-founder, Ray Weaver to serve as CFO, who has only been on the job for
two months. Suffice to say, the Company has lacked c-suite stability over the past eighteen
months. The accounting functions have been outsourced to a third party book keeping firm, who
performed certain accounting functions but never produced financials for the Company.

15. The Company’s founders Ray Weaver and Stanley J. Finch hold the majority
interest of the common stock in Holdings. Jordan Bettman, Stanley Finch, Ray Weaver and
Michael Bilger constitute the board of directors of Holdings.

II. FINANCIAL DISTRESS
16. The Defendants’ audit report, issued by their auditor, Grassi & Co, with a qualified

opinion on going concern, was received by Chatham on July 8, 2019. The audit report, among

34153273 v3 6
Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 7 of 16
Case 1:19-cv-01611-UNA Document1 Filed 08/29/19 Page 7 of 15 PagelD #: 7

other things, revealed a substantial restatement of the 2018 numbers which reduced the
Company’s reported actual EBITDA from $4.2 million to $2.0 million. Wang Affidavit, Ex. #24.

17. Furthermore, the internal financial statements were not in compliance with GAAP
as required by the Loan Documents.

18. The Defendants’ financial deterioration has accelerated recently.

19. Muse failed to make its regularly scheduled principal and interest payments to
Chatham due June 10, 2019.

20. Muse failed to make its regularly scheduled principal and interest payments to
Chatham due July 10, 2019. |

21. Muse failed to make its regularly scheduled principal and interest payments to
Chatham due August 10, 2019.

22. A summary of the outstanding leases was prepared by Defendants Chief
Restructuring Officer, James Katchadurian of CR3 Partners LLC (the “Lease Summary”). Wang
Affidavit, Ex. #26.

23. Upon information and belief, no lease payments which were due in July or August
were made when due. °

24. As outlined in the Lease Summary, some landlords have sent default notices and
eviction notices to Defendants. Wang Affidavit, Ex. #26.

25. Furthermore, a profitable business locations, Manchester, received a Landlord and

Tenant Writ on or about August 5, 2019 which required a response on August 26, 2019. Wang

Affidavit, Ex. #27-28.

 

3 Upon information and belief, approximately twelve past due July rent payments were late paid in August.

34153273 v3 7
Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 8 of 16
Case 1:19-cv-01611-UNA Document1 Filed 08/29/19 Page 8 of 15 PagelD #: 8

26. Upon information and belief, Muse is unable to pay rents due on September 1, 2019.

27. Upon information and belief, the owners of Defendants are unable and/or unwilling
to make the necessary cash infusions to adequately fund the Company.

28. At least one creditor has obtained a judgment against Muse. Wang Affidavit, Ex.
#22.

29. The Company’s financial distress is becoming widely known to at least the
employees and lessors and a failure to act expeditiously will be catastrophic to the going concern
value of the Company.

30. The Company’s constituencies need to be assured that the business will be open for
the near term and have the operations in place to remain in business for the long term.

Il. COMPANY’S FINANCIAL OBLIGATIONS TO CHATHAM

A. The Loans

31. Chatham has had a longstanding financial relationship with the Company.
Chatham has financed Muse since November 2017. Chatham, as Muse’s senior secured lender,
obtained a senior perfected security interest in all or substantially almost all of Muse’s assets as
well as the assets of the Guarantors (collectively, the Collateral”), as described in further detail
below. In connection with this financial relationship, Chatham made certain loans to Muse
(collectively, the "Loans"), as further described below.

i. The 2017 Loan

32. On or about November 29, 2017, Chatham made a loan to Muse in the stated
principal amount of $9,000,000.00, as evidenced by that certain Loan Agreement dated November
28, 2017 between Chatham and Muse (as amended or modified from time to time, the "2017 Loan

Agreement"). Wang Affidavit, Ex. #1. The 2017 Loan Agreement evidences a $6,000,000.00 term

34153273 v3 8
Case 1:19-mc-91400-NMG Document 1 Filed 09/13/19 Page 9 of 16
Case 1:19-cv-01611-UNA Document1 Filed 08/29/19 Page 9 of 15 PagelD #: 9

loan and $3,000,000.00 multi-draw term loan available to Muse pursuant to which Chatham

agreed, from time to time, to provide loans to Muse and certain of its wholly-owned subsidiaries

for the operation of a paint bar business, pursuant to:

a.

j.

Term Note dated November 29, 2017 from Muse to Chatham Wang Affidavit, Ex.
#2);

Pledge and Security Agreement dated November 29, 2017 between Chatham and
Muse (Wang Affidavit, Ex. #3);

Joinder Agreement dated December 12, 2017 given by Holdings (Wang Affidavit,
Ex. #4);

Security Agreement Supplement dated December 12, 2017 given by Muse
Holdings (Wang Affidavit, Ex. #5);

Assignment for Security — Trademarks, Patents and Copyrights dated November
29, 2017 from Muse to Chatham (Wang Affidavit, Ex. #6);

Liquor License Agreement from Muse (Wang Affidavit, Ex. #7)

Deposit Account Control Agreement by and between Chatham, Muse and People’s
United Bank, N.A. (Wang Affidavit, Ex. #8);

UCC-1 Financing Statement given by Tribeca (Wang Affidavit, Ex. #10);

UCC-1 Financing Statement given by Muse (Wang Affidavit, Ex. #9); and

UCC-1 Financing Statement given by Holdings (Wang Affidavit, Ex. #11).

collectively, the "2017 Loan Documents”.

33.

ii. The 2018 Loan

On or about December 21, 2018, Chatham made additional loans available to Muse

in the principal amount of $12,000,000.00, as evidenced by that certain Amended and Restated

34153273 v3
Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 10 of 16
Case 1:19-cv-01611-UNA Document 1 Filed 08/29/19 Page 10 of 15 PagelD #: 10

Loan Agreement dated December 21, 2018 between Chatham and Muse (as amended or modified
from time to time, the "2018 Loan Agreement" and together with the 2017 Loan Agreement, the
“Loan Agreement”). Wang Affidavit, Ex. #12. The 2018 Loan Agreement made available a
multi-draw $12,000,000.00 term loan to Muse for the operations of its business, evidenced by:
a. Additional Term Note dated December 21, 2018 from Muse to Chatham (Wang
Affidavit, Ex. #13);
b. Amended and Restated Liquor License from Muse (Wang Affidavit, Ex. #14);
c. Ratification Agreement by Defendants (Wang Affidavit, Ex. #15); and
d. Deposit Account Control Agreement with JP Morgan (Wang Affidavit, Ex. #23).
collectively, the "2018 Loan Documents".
B. Stock Owned by Chatham
34. On or about December 21, 2018, Muse issued Chatham the Warrant allowing
Chatham to purchase up to five percent (5%) of the membership units of Muse Holdings, LLC at
an Exercise Price of $0.001 per unit (the “Warrant’).. (Wang Affidavit, Ex. #16) In connection
with the issuance of the Warrant, Chatham and Muse entered into that certain Warrantholder
Rights Agreement dated December 21, 2018 detailing Chatham’s rights under the Warrant (the
“Warrantholder Rights Agreement”) (Wang Affidavit, Ex. #17);. Chatham has not exercised its
purchase rights under the Warrant.
C. UCC Filings
35. Appropriate financing statements covering the personal property collateral are also
filed with the various filing offices (the "UCC Financing Statements"). Wang Affidavit, Exs. 9-

Il.

34153273 v3 10
Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 11 of 16
Case 1:19-cv-01611-UNA Document1 Filed 08/29/19 Page 11 of 15 PagelD #: 11

36. The UCC Financing Statements, 2017 Loan Documents, 2018 Loan Documents,
Warrant, and Warrantholder Rights Agreement, together with all other documents and instruments
evidencing and/or securing or relating to the Loans, are referred to herein as the "Loan
Documents",

D. Existing Defaults

37. As set forth in notices duly delivered by Chatham to Defendants, the Defendants
have been and remain in default under numerous sections of the Loan Documents (the
“Defaults’’).

38. Based upon, inter alia, the Defaults, Chatham notified Muse that payment of all
Loans and all other Obligations was accelerated and all Loans and all other Obligations were now
due and payable in full. Wang Affidavit, Ex. #21.

39. The Defaults are continuing and have not been cured by Muse.

40. The total amount due and owing pursuant to the Loan Documents as of August 25,
2019, exclusive of expenses of collection and attorneys’ fees, is principal in the amount of
$13,184,300.51 plus accrued and unpaid interest in the amount of $538,178.25, plus default
interest in the amount of $231,723.17 and unpaid expenses in the amount of $1,292.75 for a total
amount of $13,955,494.68. Interest accrues daily at the default rate provided in the Loan
Documents. Attorneys’ fees and other costs of collection also continue to accrue. The principal
amounts due, the unpaid interest, attorneys’ fees and costs of collection are hereinafter collectively

referred to as the "Outstanding Indebtedness."

34153273 v3 11
Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 12 of 16
Case 1:19-cv-01611-UNA Document1 Filed 08/29/19 Page 12 of 15 PagelD #: 12

IV. CHATHAM’S REMEDIES UNDER THE LOAN DOCUMENTS

41. Chatham and its attorneys have had numerous conversations and communications
with Company and their attorneys in an attempt to resolve their differences. Defendants made it
clear during these discussions that they are presently unable to pay the Outstanding Indebtedness.

42. The Defaults entitle Chatham to exercise its rights and remedies under the Loan
Documents.

43. As stated above, Muse is in substantial and continuing payment and covenant
default to its senior secured lender Chatham for the Outstanding Indebtedness. As such,
Guarantors are also in default.

V. THE NEED FOR A RECEIVER

44, As evidenced by the multiple reservation of rights letters, Muse’s operations would
likely have already been closed and its cash flow extinguished, but for Chatham's repeated
cooperation as Muse's senior secured lender.

45. Chatham wants the business to continue to operate but only under a stable, fiscally
responsible business model that will allow the debt to Chatham to be repaid. At present, Muse’s
financial condition is unstable and untenable.

46. In order for the Collateral to remain viable and sustain its value and to prevent
further harm to the business, a receiver is necessary to manage the business which comprises most
of the Collateral. Additionally, a receiver may be needed to market the Collateral for a potential
sale or sales to maximize the value of the Collateral as a going concern. Without a receiver to
oversee the Collateral, Muse’s financial inability to fulfill its responsibilities risks imminent
cessation of operations and, once that occurs, the impact to the viability of the business is

irredeemable. Such a shutdown would devastate the value of the Collateral.

34153273 v3 12
Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 13 of 16
Case 1:19-cv-01611-UNA Document1 Filed 08/29/19 Page 13 of 15 PagelD #: 13

47. Without a receiver to manage the Collateral, Chatham will continue to suffer
substantial damages as the Collateral will decline in value.

48. The Collateral has earnings potential, but a receiver is necessary to stop the further
deterioration of the value of the Collateral and to turn around the Defendant’s financial condition.

49, The highest and best value of the Collateral appears to be as a going concern.

50. Muse was, is, and remains unable to cure the continuing Defaults to Chatham.

51. At least one creditor has obtained a judgment against Muse. Wang Affidavit, Ex.
22.

52. Chatham requests that the receiver have authority and control of all of the aspects
of the Collateral in order to fully preserve the going concern value of the business and the
Collateral, and Chatham’s rights under the Loan Documents, all with due regard to the rights of
creditors, Defendants and employees.

53. Chatham has consulted with Defendants regarding these concerns and the
Defendants agree with and consent to the appointment of Katie S. Goodman and GGG Partners,
LLC as receiver over Defendants pursuant to the terms set forth in the proposed order attached to
the Motion for Appointment of Receiver filed contemporaneously herewith.

COUNT ONE - BREACH OF CONTRACT

54. Chatham incorporates and realleges the preceding paragraphs as if fully set forth
herein.

55. The Defendants are in default on their obligations to Chatham to pay in full all
amounts due and owing under the Loan Documents, including interest, attorneys’ fees and costs,

and all other charges thereunder.

34153273 v3 13
Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 14 of 16
Case 1:19-cv-01611-UNA Document1 Filed 08/29/19 Page 14 of 15 PagelD #: 14

56. The Defendants have further failed to comply with certain financial covenants as
required under the terms of the Loan Documents.

57. The Outstanding Indebtedness remains due and owing.

WHEREFORE, Chatham demands judgment against the Defendants for the Outstanding
Indebtedness and costs, as well as such other, further, and different relief to which Chatham may
be entitled and is just and proper in this action.

COUNT TWO: APPOINTMENT OF RECEIVER IN EQUITY

58. Chatham incorporates and realleges all preceding paragraphs as if fully set forth
herein.

59. The equitable considerations support the appointment of a receiver to manage and
operate the Collateral. In light of the Defendants' ongoing payment defaults to Chatham, lease
defaults to landlords and upcoming payroll requirements, it is clear that the Defendants do not
have sufficient funds to pay the amounts due and owing under the Loans. Accordingly, if the
Collateral is not preserved, Chatham and all other creditors of the Defendants will be left with no
adequate legal remedy to redress the harm arising from the Defendants' breach of the Loan
Documents. The potential harm to Chatham, as well as the employees and Muse’s other creditors,
outweighs any conceivable harm to the Defendants.

60. Time is of the essence.

61. Chatham offers to do equity.

62. In the event Chatham is not entitled to the appointment of a receiver as a legal
remedy, then Chatham would have no adequate remedy at law.

WHEREFORE, Chatham demands judgment against the Defendants for the appointment

of a receiver in equity, under terms substantially similar to those in the proposed order attached to

34153273 v3 14
Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 15 of 16
Case 1:19-cv-01611-UNA Document 1 Filed 08/29/19 Page 15 of 15 PagelD #: 15

the Motion for Receiver filed contemporaneously herewith, as well as such other, further, and

different relief to which Chatham may be entitled and is just and proper in this action.

Dated: August 29, 2019

34153273 v3

15

BURR & FORMAN LLP

/s/_ Richard A, Robinson
Richard A. Robinson (No. 5059)
J. Cory Falgowski (No. 4546)
1201 N. Market Street, Suite 1407
Wilmington, DE 19801
Telephone: (302) 830-2300
Email: rrobinson@burr.com
jfalgowski@burr.com

- and —

Graham H. Stieglitz (Pro Hac Vice Pending)
Burr & Forman LLP

171 Seventeenth Street, N.W., Suite 1100
Atlanta, Georgia 30363

Telephone: (404) 815-3000

Email: gstiegli@burr.com

Counsel for Chatham Capital Management IV LLC
Case 1:19-mc-91400-NMG Document1 Filed 09/13/19 Page 16 of 16
Case 1:19-cv-01611-UNA Document 1-1 Filed 08/29/19 Page 1 of 1 PagelD #: 16

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor Supplement the filing and service of pleadings or other papers as required by law, except as
n

3844 (Rev. 06/17)

provided by local rules of court. This form, approved by the Judicial Co

erence of the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS

Chatham Capital Management IV, LLC

(b) County of Residence of First Listed Plaintiff Cobb Co., GA
(EXCEPT IN U.S. PLAINTIFF CASES)

B AC) a tlomeys Frpiane, Address, and Telephone Number)
1201 N. Market Street, Suite 1407

Wilmington, DE 19801

DEFENDANTS

Attomeys (if Known)
Archer

630 Third Avenue,

 

County of Residence of First Listed Defendant

ited States in September 1974, is required for the use of the Clerk of Court for the

Muse Paintbar, LLC, Muse Tribeca, LLC, Muse Holdings, LLC

Kent County, DE

(IN U.S. PLAINTIFF CASES ONLY)

reiner P.C.

7th Floor

New York, NY 10017

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

I. BASIS OF JURISDICTION (Place an "X” in One Box Only)

U.S. Government
Plaintiff

01

G 2 US. Government
Defendant

3. Federal Question
(U.S. Government Not a Party)

& 4 Diversity
(Indicate Citizenship of Parties in Item III)

 

(For Diversity Cases Only)

JI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State C1 & 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State (K2 © 2 Incorporated and Principal Place os os
of Business In Another State
Citizen or Subject ofa O03 O 3 Foreign Nation o6 G6

Foreign Country

 

 

One Box Only)

Click here for: Nature of Suit Code Descriptions.

 

IV. NATURE OF SUIT (Place an “x" in

 

  

 

 

 

 

 

 

 

 

 

 

 

Le CONTRACT : ve PORTS bie FORFEITURE/PENALTY | 3. [ve.-: - BANKRUPTCY: OTHER STATUTES ©
110 Insurance PERSONAL INJURY PERSONAL INJURY {C0 625 Drug Related Seizure 0 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine G 310 Airplane CI 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC
CG 130 Miller Act 0 315 Airplane Product Product Liability G 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability CO 367 Health Care/ ( 400 State Reapportionment
0 150 Recovery of Overpayment | CJ 320 Assault, Libel & Pharmaceutical Pe: PROPERTY RIGHTS | 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent O 450 Commerce
O) 152 Recovery of Defaulted Liability 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans C340 Marine Injury Product New Drug Application 10) 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability © 840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY { 2)! | GABOR fee: [12 SOCIAL SECURITY: /10 480 Consumer Credit
of Veteran’s Benefits 6 350 Motor Vehicle © 370 Other Fraud © 710 Fair Labor Standards DB 861 HIA (1395fH © 490 Cable/Sat TV
O 160 Stockholders’ Suits O 355 Motor Vehicle © 371 Truth in Lending Act © 862 Black Lung (923) © 850 Securities/Commodities/
OX 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | C360 Other Personal Property Damage Relations _ O 864 SSID Title XVI CO 890 Other Statutory Actions
C1 196 Franchise Injury © 385 Property Damage © 740 Railway Labor Act O 865 RSI (405(g)) CF 891 Agricultural Acts
O 362 Personal Injury - Product Liability C751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act © 895 Freedom of Information
Li REAL PROPERTY 2+ fst: CIVIL RIGHTS: «PRISONER PETITIONS... 790 Other Labor Litigation 'FEDERAG TAX SUITS 2: Act
CI 210 Land Condemnation Cl 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement C1 870 Taxes (US. Plaintiff OG 896 Arbitration
© 220 Foreclosure © 441 Voting O 463 Alien Detainee Income Security Act or Defendant) © 899 Administrative Procedure
© 230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
CI 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
O) 245 Tort Product Liability Accommodations OC 530 General C950 Constitutionality of
OG 290 All Other Real Property © 445 Amer. w/Disabilities -{ 535 Death Penalty AMMIGRATION 370s: State Statutes
Employment Other: © 462 Naturalization Application
© 446 Amer. w/Disabilities -] 0 540 Mandamus & Other /O 465 Other Immigration
Other © 550 Civil Rights Actions

 

CG 448 Education

 

0 555 Prison Condition

O) 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an "X" in One Box Only)

$X1 Original
Proceeding

2 Removed from
State Court

O 3  Remanded from
Appellate Court

VI. CAUSE OF ACTION

 

o4

Brief description of cause:
Breach of contract and for appointment of a receiver

Reinstated or
Reopened

© 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Federal Rule of Civil Procedure 66 and 28 U.S.C. Section 1332

0 6 Multidistrict
Litigation -
Transfer

O 8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

VIT. REQUESTED IN CO CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: GO Yes No
VII. RELATED CASE(S) / ;

IF ANY (See instructions): JUDGE DOCKET ER
DATE SIGNA’ OF ATTO ‘YY OF RECORD

Fugust £9, 20/9 RebonD A ht:
FOR OFFICE USE ONLY r :
APPLYING IFP JUDGE MAG. JUDGE

RECEIPT # AMOUNT
